

116 SCON 49 IS: Mandating procedures to ensure adequate precautions against COVID–19 in Senate buildings. 
U.S. Senate
2020-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. CON. RES. 49IN THE SENATE OF THE UNITED STATESOctober 5, 2020Mr. Kaine (for Mr. Schumer (for himself and Ms. Klobuchar)) submitted the following concurrent resolution; which was referred to the Committee on Rules and AdministrationCONCURRENT RESOLUTIONMandating procedures to ensure adequate precautions against COVID–19 in Senate buildings. Whereas, on March 13, 2020, the COVID–19 outbreak in the United States was declared a national emergency under the National Emergencies Act (50 U.S.C. 1601 et seq.); Whereas, as of August 7, 2020, the Centers for Disease Control and Prevention has— (1)recommended that people wear masks in public settings and when around people who don’t live in [their] household, especially when other social distancing measures are difficult to maintain.; and (2)stated that masks may help prevent people who have COVID–19 from spreading the virus to others and masks are most likely to reduce the spread of COVID–19 when they are widely used by people in public settings.;Whereas, as of October 5, 2020, nearly 7,500,000 people in the United States had contracted COVID–19, and nearly 210,000 people in the United States have died as a result of COVID–19;Whereas the United States accounts for approximately 4.25 percent of the world’s population but, as of October 5, 2020, people in the United States account for over 20 percent of those killed by COVID–19 globally; andWhereas the Senate has seen an increase in the number of Senators diagnosed with COVID–19: Now, therefore, be it1.Sense of CongressIt is the sense of Congress that—(1)it is essential to the continuity of government that the United States Government and officials adhere to public health guidance in order to combat the spread of COVID–19; and(2)the absence of a coordinated and comprehensive COVID–19 strategy in the Senate is a threat to the legislative branch. 2.Procedures for COVID–19 protection(a)DefinitionsIn this section— (1)the term Senate building means any Senate Office Building or the Senate Wing of the Capitol; and (2)the term Senate worker means—(A)an employee whose pay is disbursed by the Secretary of the Senate; or(B)an employee of a contractor of an office or agency in the legislative branch whose regular duty station is in a Senate building.(b)Mask useAll individuals shall wear a mask while in any public area of a Senate building. The Committee on Rules and Administration of the Senate shall issue guidance or regulations to carry out this subsection.(c)Adherence to social distancing guidelinesAll individuals shall adhere to guidance and recommendations of the Office of the Attending Physician with respect to social distancing while in a Senate building. (d)Testing and contact tracing programThe Office of the Attending Physician, Sergeant at Arms and Doorkeeper of the Senate, and Secretary of the Senate, in consultation with the Centers for Disease Control and Prevention and the Department of Health of the District of Columbia, shall develop and implement a program to conduct— (1)COVID–19 testing of— (A)Senators; and (B)Senate workers who will be physically present in a Senate building in connection with the duties of the Senate worker; and(2)contact tracing with respect to any Senator or Senate worker who tests positive for COVID–19. 